Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 3, 2014

                                    No. 04-12-00864-CV

                                  Armando BENAVIDES,
                                        Appellant

                                               v.

            Anselmo BENAVIDES, Antonio Benavides, and A.T. Trucking, LLP,
                                   Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                                Trial Court No. 06-03-44411
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice


     The court has considered the appellant's motion for rehearing en banc, and the motion is
DENIED.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court